                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION
UNITED STATES OF AMERICA, ex rel., JUSTIN
FAHN,

       Plaintiffs,
                                                 FILED UNDER SEAL
v.
                                                 Case No. 5:20-cv-128-MTT
GARDAWORLD FEDERAL SERVICES, LLC,
and AEGIS DEFENSE SERVICES, LLC,

      Defendants.

               UNITED STATES OF AMERICA’S NOTICE OF ELECTION
                         TO DECLINE INTERVENTION

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States of

America respectfully notifies the Court of its decision to decline intervention in this

action. Although the United States declines to intervene, it respectfully refers the Court

to 31 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of

the United States; providing, however, that “the action may be dismissed only if the

court and Attorney General give written consent to the dismissal and their reasons for

consenting.” Id. Therefore, the United States requests that, should either the relator or

any of the defendants propose that this action be dismissed, settled, or otherwise

discontinued, this Court solicit the written consent of the United States before ruling or

granting its approval.

       Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that

all pleadings filed in this action be served upon counsel of record for the United States.

The United States also requests that orders issued by the Court be sent to the United

States’ counsel. The United States reserves its right to order any deposition transcripts,

to intervene in this action for good cause at a later date, and to seek the dismissal of the
relator’s action or claims. The United States also requests that it be served with all

notices of appeal.

       Finally, the United States requests that the relator’s Complaint, this Notice, and

the attached Proposed Order be unsealed. The United States requests that all other

papers on file in this action remain under seal because, in discussing the context and

extent of the United States’ investigation, such papers are provided by law to the Court

alone for the sole purpose of evaluating whether the seal and time for making an

election to intervene should be extended.

       A Proposed Order is attached hereto for the Court’s consideration.

       Respectfully submitted this 1st day of September, 2021.

                                   PETER D. LEARY
                                   ACTING UNITED STATES ATTORNEY

                            BY:    s/ Todd P. Swanson
                                   Todd P. Swanson
                                   Assistant United States Attorney
                                   Georgia Bar No. 496989
                                   United States Attorney’s Office
                                   Middle District of Georgia
                                   Post Office Box 1702
                                   Macon, Georgia 31202-1702
                                   Telephone: (478) 752-3511
                                   Email: todd.swanson@usdoj.gov

                                   ATTORNEYS FOR THE
                                   UNITED STATES OF AMERICA




                                             2
                              CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send notification of such filing to relators’

counsel.

      Respectfully submitted this 1st day of September, 2021.


                                  PETER D. LEARY
                                  ACTING UNITED STATES ATTORNEY

                           BY:    s/ Todd P. Swanson
                                  Todd P. Swanson
                                  Assistant United States Attorney




                                            3
